               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RAYMOND DAKIM HARRIS JOINER, )
                             )
            Petitioner,      )
                             )
     v.                      )                       1:20CV717
                             )
J. SAPPER,                   )
                             )
            Respondent.      )


                                   ORDER

     The Recommendation of the United States Magistrate Judge was filed

with the Court in accordance with 28 U.S.C. § 636(b) [Doc. # 3] and, on

August 13, 2020, was served on the parties in this action [see Doc. # 4].

Plaintiff filed Objections to the Magistrate Judge’s Recommendation within the

time limits prescribed by 28 U.S.C. § 636. [Doc. # 5.]

     The Court has appropriately reviewed the portions of the Magistrate

Judge’s Recommendation to which objection is made and has made a de novo

determination in accord with the Magistrate Judge’s report.        The Court

therefore adopts the Magistrate Judge’s Recommendation.




      Case 1:20-cv-00717-NCT-LPA Document 6 Filed 09/08/20 Page 1 of 2
      IT IS THEREFORE ORDERED that the Petition [Doc. # 2] is dismissed. A

Judgment dismissing this action will be entered contemporaneously with this

Order.

      Finding neither a substantial issue for appeal concerning the denial of a

constitutional right affecting the conviction nor a debatable procedural ruling,

a certificate of appealability is denied.

      This the 4th day of September, 2020.



                                   /s/ N. Carlton Tilley, Jr.
                              Senior United States District Judge




                                        -2-




      Case 1:20-cv-00717-NCT-LPA Document 6 Filed 09/08/20 Page 2 of 2
